Cole, J.
I. The answer plainly, fully and directly denies the essential facts alleged in the petition and upon which the right to the injunction was grounded. In such case it is not error to dissolve the injunction. Shricker v. Field et al., 9 Iowa, 366; Anderson et ux. v. Reed, et al., 11 id. 177; Walters v. Fredericks, id. 181; Stevens et ux. v. Myers et al., id. 183; Taylor v. Dickinson, 15 id. 483.
*378II. Inasmuch as the plaintiff by his petition made a ease for injunction, and if sustained by evidence, would be entitled on final decree to the injunction as asked, it was error to dismiss his petition. Walters v. Fredericks, 11 Iowa, 181; Massie v. Mann, 17 id. 131. The answer made an issue and the plaintiff had the right to have that issue fairly tried in the manner provided by law. For the error in dismissing the action the judgment is
Reversed.